Citation Nr: 1338530	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  07-40 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for a right hand disorder.

4.  Entitlement to service connection for a left hand disorder, to include a second left metacarpal disorder.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for dermatophytosis of the feet.

7.  Entitlement to an initial compensable evaluation for allergic rhinitis




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This case was previously before the Board in November 2011 when the issues on appeal was Remanded for further development and for due process reasons.  Pursuant to that Remand, a September 2012 rating action granted service connection for sinusitis.  This grant of service connection is considered a full grant of the benefits on appeal for the Veteran's sinusitis claim.  As such, this issue is no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, the recent medical evidence of record indicates that the Veteran may have worsening symptoms associated with his service-connected sinusitis.  The issue of entitlement to a compensable disability rating for sinusitis is hereby referred to the RO of appropriate action.

In December 2012, the Veteran submitted a prospective written waiver of initial RO review of any evidence submitted.  38 C.F.R. § 20.1304 (2013).

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issues of service connection for a right elbow disorder, a right wrist disorder, a right hand disorder, a left hand disorder, a right foot disorder, and dermatophytosis of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's allergic rhinitis is manifested by difficulty breathing, nasal discharge, hoarseness of voice, and itchy and watery eyes, but without 50 percent blockage of both nasal passages or complete blockage of one nasal passage, and no polyps.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6522 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for allergic rhinitis.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in March 2006.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's STRs.  Also on file are pertinent outpatient treatment records.  In this regard, the Board observes that in October 2012 the Veteran requested VA to obtain private treatment records dated from January 1982 to December 1995 which is ten-years prior to the period on appeal.  Furthermore, the Veteran has not identified any outstanding treatment records that are relevant to the appeal period.  Accordingly, all pertinent medical records have been obtained and associated with the claims file.  The file also contains statements and contentions made by the Veteran and his representative.

A VA Disability Benefits Questionnaire (DBQ) examination was conducted during the course of the appeal period in January 2012.  The VA examination report was quite comprehensive and adequately addressed the Veteran's allergic rhinitis complaints.

The Board notes that the Veteran's VA spine examination from January 2012 is nearly two years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's allergic rhinitis since this most recent examination.  The Veteran has not argued the contrary.  Thus, the Board finds that remand for an additional VA examination is not required in this instance.

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Moreover, there has been substantial compliance with the November 2011 Board Remand instructions as the January 2012 VA DBQ examination was developed; therefore, no further remand is required.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

Neither the Veteran nor his representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  Therefore, in view of the foregoing, the Board will proceed with appellate review.

II.  Increased Rating

The Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 
VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3 (2013).

In this case, the Veteran claims that his currently service-connected allergic rhinitis is more severe than indicated by his noncompensable disability rating.  By way of background, the September 2006 rating decision on appeal granted service connection and assigned a noncompensable disability rating for allergic rhinitis, effective January 9, 2006, under Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent disability rating is warranted without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent disability rating is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).

Turning to the merits of the claim, private treatment records dated from January 2006 to February 2006 reflect that an intranasal examination revealed nasal mucosa inflammation, inferior turbinate hypertrophy, and moderate nasal septum deviation to the right present.  The assessment was allergic rhinitis, deviated septum, and turbinate hypertrophy.  A January 2006 CT sinus report impression was mild mucroperiosteal thickening; turbinate hypertrophy, bilaterally; paradoxically bent middle turbinate on the left; septal deviation to the right anteriorly and posteriorly; left maxillar sinusitis; and normal appearing frontal sinuses, sphenoid sinuses, osteomeatal complex, and ethmoid sinuses.

Pursuant to the Board's November 2011 Remand, in January 2012 the Veteran underwent a VA DBQ sinusitis, rhinitis and other conditions of the nose, throat, larynx, and pharynx examination.  A partial right nasal os obstruction, about 75 percent, due to swollen mucosa and slight nasal septum non-traumatic deviation was found.  An X-ray examination indicated mild deviation of nasal septum to the right with hypertrophy of nasal mucosa on the left, rhinitis.  However, the examiner indicated that there was no obstruction of the nasal passage greater than 50 percent on both sides due to rhinitis.  The examiner diagnosed chronic allergic rhinitis since 1975 and opined that it did not impact the Veteran's ability to work noting that he had a full-time teaching position since 2008.

Based on the evidence of record, the Veteran's allergic rhinitis has not been manifested by greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Thus, a 10 percent rating is not warranted under Diagnostic Code 6522.

As was noted in the introduction section of this decision, the Veteran's separately service-connected and rated sinusitis is not currently on appeal before the Board.  However, the issue of entitlement to a compensable disability rating for sinusitis has been referred to the RO for appropriate action because additional evidence has since been submitted which may indicate and increase in sinusitis symptomatology.  The Board reiterates that while rhinitis and sinusitis disorders share some similar symptomatology, in this case the Veteran has two distinctive diagnoses. VA's Schedule for Rating Disabilities considers allergic rhinitis and sinusitis as separate disabilities for rating purposes. See 38 C.F.R. § 4.97 , Diagnostic Codes 6510- 14 (sinusitis), Diagnostic Code 6522 (allergic or vasomotor rhinitis).  If co-existing, separate disability ratings may be assigned for both disorders. 38 C.F.R. § 4.96(a).  

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. breathing problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings provided in the VA treatment records should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's disability picture for his allergic rhinitis could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal, namely, difficulty breathing.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's allergic rhinitis disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that an initial compensable rating for the Veteran's allergic rhinitis is not warranted as manifestations of this disability were not shown to meet the criteria for a higher rating under any applicable Diagnostic Code.  As such, the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim for an initial compensable rating for allergic rhinitis, must therefore be denied.


ORDER

An initial compensable disability rating for allergic rhinitis is denied.


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that the claims for service connection for a right elbow disorder, a right wrist disorder, a right hand disorder, a left hand disorder, a right foot disorder, and dermatophytosis of the feet must be remanded for further evidentiary development and to ensure due process, for reasons explained below.

In response to an October 2012 Supplemental Statement of the Case, that same month the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information, for VA to obtain pertinent treatment records from Tiger Point Family Medical located in Gulf Breeze, Florida, dated from January 1982 to December 1995.  In December 2012, VA requested those records, but the request was returned with the following handwritten notation: "return to sender-unknown at this address."  The Veteran has not been informed that these records were not obtained.  Accordingly, the Veteran should be notified that the attempt to collect the records he identified was unsuccessful, with an explanation of the efforts undertaken to obtain such records and why such efforts were unsuccessful.  The Veteran should be afforded a reasonable time to amend his request and provide accurate address information.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that the attempt to collect the records he identified was unsuccessful.  Provide an explanation of the efforts undertaken to obtain such records and why such efforts were unsuccessful.  Specifically, advise the Veteran that the previously submitted authorization identified the wrong mailing address and that an accurate and current mailing address is necessary for VA to secure these records. Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order that he may provide updated medical provider information.  Also advise the Veteran that he may submit his private treatment records if he so chooses.  The Veteran should be afforded a reasonable time to amend his request and provide accurate address information.  If a negative response is received from the Veteran, the requested records are not available, or if the search for any such records otherwise yields negative results, such fact should clearly be documented in the claims files, and the Veteran should be informed in writing.  All actions to obtain the aforementioned requested records should be documented fully in the claims files.

2.  If the requested records are obtained, return the claims file and a copy of this remand to the VA examiner who provided the January 2012 VA opinions, if available, for opinions as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any diagnosed right elbow, right wrist, right hand, left hand, right foot, and bilateral foot dermatophytosis disorders are etiologically related to the Veteran's active service.  If the examiner believes a new examination is necessary, such examination should be scheduled.

If the January 2012 VA examiner is not available, refer the matter to another appropriate examiner.  In such case, if the requested opinions cannot be given without further examination of the Veteran, new VA examinations may be scheduled.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


